ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_03_FR.txt. 81

OPINION INDIVIDUELLE DE M. ODA, VICE-PRÉSIDENT
[Traduction]

1. Je souscris à la décision de la Cour de rejeter les conclusions présen-
tées par la Guinée-Bissau, mais mes raisons de les rejeter sont beaucoup
plus simples que celles qu’a exposées la Cour de façon assez détaillée. A
mon avis, la Guinée-Bissau a tout simplement mal interprété, d’abord, la
déclaration que le président du Tribunal arbitral a jointe à la sentence
arbitrale de 1989, s'agissant de sa première conclusion, selon laquelle la
sentence arbitrale doit être considérée comme frappée d’inexistence, et,
deuxièmement, le compromis d’arbitrage lui-même, pour ce qui est de sa
deuxième conclusion selon laquelle la sentence doit être déclarée frappée
de nullité absolue. En outre, il me paraît important de souligner que toute
la procédure qui a été suivie pour régler la question réellement controver-
sée au milieu des années quatre-vingt entre la Guinée-Bissau et le Sénégal
(à savoir la délimitation des zones économiques exclusives) a été d’emblée
mal avisée. J’examinerai ces différents points l’un après l’autre.

I. CARENCES DES CONCLUSIONS DE LA GUINÉE-BISSAU

1. La sentence arbitrale de 1989 est-elle frappée d'inexistence ?

2. Le motif invoqué par la Guinée-Bissau pour faire valoir que la
sentence de 1989 est « frappée d’inexistence » résidait selon elle dans le
fait que:

« Des deux arbitres ayant constitué en apparence une majorité en
faveur du texte de la «sentence», l’un [M. Barberis, président du
Tribunal] a, par une déclaration annexe, exprimé une opinion en
contradiction avec celle apparemment votée. » (Première conclusion
présentée par la Guinée-Bissau au cours de la procédure écrite; les
italiques sont de moi.)

En fait, au premier paragraphe de cette déclaration, M. Barberis a dit ce
qui suit:

« J’estime que la reponse donnée par le Tribunal a la première ques-
tion posée par le compromis arbitral aurait pu étre plus précise. En
effet, j'aurais répondu à cette question de la façon suivante:

«L'accord [franco-portugais de 1960] fait droit dans les rela-
tions [entre la Guinée-Bissau et le Sénégal] en ce qui concerne
la mer territoriale, la zone contigué et le plateau continental,
mais il ne fait pas droit quant aux eaux de la zone économique
exclusive ou a la zone de péche » (les italiques sont de moi),

32
SENTENCE ARBITRALE (OP. IND. ODA) 82

tandis que la sentence de 1989 elle-même stipulait que l'accord franco-
portugais de 1960

« fait droit dans les relations [entre la Guinée-Bissau et le Sénégal] en
ce qui concerne les seules zones mentionnées dans cet accord, à
savoir la mer territoriale, la zone contiguë et le plateau continen-
tal...» (Sentence de 1989, par. 88.)

L'accord de 1960 se lit comme suit:

«Jusqu’à la limite extérieure des mers territoriales, la frontière
serait définie par une ligne droite, orientée à 240°, partant du point
d’intersection du prolongement de la frontière terrestre et de la laisse
de basse-mer... En ce qui concerne les zones contigués et le plateau
continental, la délimitation serait constituée par le prolongement
rectiligne, dans la même direction, de la frontière des mers territo-
riales. »

3. Dans le passage précité de sa déclaration, M. Barberis a simplement
voulu confirmer la conclusion énoncée dans la sentence et non s’en écar-
ter. Pour ce qui est de la première question posée au Tribunal au para-
graphe | de l’article 2 du compromis arbitral de 1985 (l’accord de 1960
«fait-il droit» dans les relations entre la Guinée-Bissau et le Sénégal?)
— question tranchée par un vote à la majorité comme indiqué au para-
graphe 88 de la sentence — rien ne permet de soutenir, comme le fait la
Guinée-Bissau dans sa première conclusion, que M. Barberis a «exprimé
une opinion en contradiction avec celle apparemment votée» (les italiques
sont de moi). Par conséquent, l’on ne peut pas soutenir que, alors même
que la sentence ne doit son existence qu’aux voix exprimées par M. Barbe-
ris et M. Gros, elle a été immédiatement frappée d’inexistence parce que la
déclaration de M. Barberis aurait prétendument sous-entendu un retrait
de l’accord manifesté par son vote.

4. Aux deuxième et troisième paragraphes de sa déclaration, M. Barbe-
ris poursuit en disant:

«Cette réponse partiellement affirmative et partiellement néga-
tive est, à mon avis, la description exacte de la situation juridique
existant entre les Parties ... [C]ette réponse aurait habilité le Tribunal
à traiter dans la sentence la deuxième question posée par le compro-
mis arbitral...

.. le Tribunal aurait été compétent pour délimiter les eaux de la
zone économique exclusive ou la zone de pêche entre les deux

pays...»

M. Barberis semble par conséquent avoir interprété la décision prise par
le Tribunal à la suite d’un vote à la majorité — comme indiqué au para-
graphe 88 de la sentence — comme pouvant sous-entendre une «réponse
partiellement affirmative et partiellement négative » à la première ques-

33
SENTENCE ARBITRALE (OP. IND. ODA) 83

tion qui lui avait été posée, c’est-à-dire à la question de savoir si l’accord
de 1960 « fai[sai]t droit », et cette interprétation, qui est la sienne propre, l’a
conduit à dire que:

«cette réponse aurait habilité le Tribunal à traiter dans la sentence la
deuxième question posée par le compromis arbitral [c’est-à-dire le
tracé de ja ligne délimitant les territoires maritimes...]».

Il semble par conséquent que l’on puisse soutenir de façon plus convain-
cante que M. Barberis a effectivement été d’un avis différent de celui
exprimé au paragraphe 87 de la sentence, qui se lit comme suit:

« En tenant compte des conclusions ci-dessus auxquelles le Tribu-
nal est parvenu et du libellé de l’article 2 du compromis arbitral, la
deuxième question, de l'avis du Tribunal, n’appelle pas une réponse de
sa part.» (Les italiques sont de moi.)

Cela ne signifie pas, cependant, que M. Barberis a «exprimé une opinion
en contradiction avec celle apparemment votée» (les italiques sont de
moi), étant donné que la décision votée par le Tribunal avait trait exclusive-
ment à la première question — posée au paragraphe 1 de l’article 2 — du
compromis arbitral (telle que cette décision est reflétée au paragraphe 88
de la sentence) mais pas à la seconde question — paragraphe 2 de l’ar-
ticle 2 — qui aurait amené le Tribunal à statuer sur le tracé de la ligne de
délimitation. À ce propos, rien de ce que M. Barberis a dit au deuxième
paragraphe de sa déclaration ne peut être considéré comme «une opinion
en contradiction avec celle apparemment votée» (les italiques sont de
moi), comme le soutient la Guinée-Bissau.

5. L’affirmation selon laquelle la sentence arbitrale est frappée
d’inexistence pour le motif exposé dans la première conclusion de la
Guinée-Bissau est dépourvue de fondement étant donné que M. Barberis,
dans sa déclaration, a simplement corroboré l’avis voté par le Tribunal. En
fait, même si la déclaration avait effectivement été en contradiction avec
la conclusion pour laquelle le président Barberis avait voté (ce qui n’est
pas le cas), sa déclaration aurait tout au plus pu être considérée comme ex-
primant un «tout bien réfléchi», comme un changement d’avis à poste-
riori ne pouvant affecter l'existence de l’acte judiciaire collectif qu’il avait
non seulement appuyé de son vote mais encore revêtu de sa signature.

2. La sentence de 1989 est-elle frappée de nullité ?

6. Pour passer à la deuxième conclusion présentée par la Guinée-
Bissau lors de la procédure écrite, c’est-à-dire le moyen subsidiaire par
lequel la Guinée-Bissau soutient que la sentence de 1989 est « frappée
de nullité absolue», la Guinée-Bissau invoque notamment les motifs
suivants:

«[le Tribunal a] négligé de répondre à la seconde question posée par
le compromis d'arbitrage, alors que sa réponse à la première question
ouvrait la nécessité d’une réponse à la seconde »

34
SENTENCE ARBITRALE (OP. IND. ODA) 84

et

«fle Tribunal ne s’est] pas conformé aux dispositions du compromis
arbitral par lesquelles il était demandé au Tribunal de décider sur la
délimitation de l’ensemble des espaces maritimes, de le faire par une
ligne unique et d’en porter le tracé sur une carte».

Certes, il est vrai que le Tribunal n'a pas « répondu] à la seconde question
posée par le compromis d'arbitrage ». De même, il n’a pas « décid[é] sur la
délimitation de l’ensemble des espaces maritimes » et il ne l’a pas fait «par
une ligne unique» en en portant «le tracé sur une carte».

7. Dans les conclusions qu’elle avait présentées au Tribunal arbitral, la
Guinée-Bissau avait demandé à celui-ci de décider que:

«— Les règles de la succession d’Etats en matière de traités ... ne
permettent pas au Sénégal d’opposer à la Guinée-Bissau [l’accord
franco-portugais de 1960], et qui est d’ailleurs frappé de nullité abso-
lue et d’inexistence;

— Ainsi la délimitation maritime n’a jamais été fixée entre le
Sénégal et la Guinée-Bissau;

— Pour la délimitation des plateaux continentaux et des zones
économiques exclusives, … c’est entre ces deux lignes Îles azi-
muts 264° et 270° | que devra être fixée la délimitation maritime entre
les deux Etats »,

tandis que le Sénégal, dans ses propres conclusions, avait prié le Tribunal
arbitral de dire et juger:

«Que par l’faccord de 1960] ... la France et le Portugal ont ...
procédé à la délimitation d’une frontière en mer;

Que cet accord, conforté par le comportement ultérieur des parties
contractantes autant que par celui des Etats souverains qui leur ont
succédé, fait droit dans les rapports entre [la Guinée-Bissau et le
Sénégal]. »

A la lumière des conclusions que la Guinée-Bissau a soumises au Tribunal
arbitral, il apparaît que le compromis d’arbitrage n’avait pas été rédigé
dans le sens dont la Guinée-Bissau pensait qu’il servirait le mieux ses inté-
rêts.

8. Les questions fondamentales qui devaient initialement être posées
au Tribunal arbitral avaient été converties en questions concernant l'effet
d’un traité en cas de succession d’Etats et, au paragraphe 1 de l’article 2, le
Tribunal a simplement été prié de statuer sur le point de savoir si l’accord
de 1960 «failsailt droit dans les relations entre [la Guinée-Bissau et le
Sénégall». Aux termes du compromis d’arbitrage, le Tribunal était
simplement prié de définir «le tracé de la ligne délimitant les territoires
maritimes» uniquement «en cas de réponse négative» à la question de
savoir si l'accord de 1960 conclu entre les deux puissances coloniales, le
Portugal et la France, faisait droit dans les relations entre la Guinée-

35
SENTENCE ARBITRALE (OP. IND. ODA) 85

Bissau et le Sénégal. Si j'ajoute ici le mot «uniquement », c’est parce que,
alors même qu’il n’apparaît pas dans le compromis d’ arbitrage, il est indu-
bitable qu’il a été sous-entendu, comme l’arrêt l’a analysé en détail
(par. 50). La signification du paragraphe 1 de l’article 2 est si claire qu'il ne
semble absolument pas nécessaire, pour l’interpréter, de se référer à la
convention de Vienne sur le droit des traités.

9. Le Tribunal arbitral, par un vote à la majorité (y compris la voix de
M. Barberis), a répondu à cette question, de façon catégorique et dépour-
vue d’ambiguité, par l’affirmative. Là s’achevait la tâche clairement
confiée au Tribunal, et cela ne peut en rien faire l’ombre d’un doute. Les
conséquences qui découleraient de l’application de cet accord n'entraient
pas dans le mandat du Tribunal. Et cependant, le Tribunal arbitral en 1989
a nuancé sa propre décision et en a limité la portée en déclarant que
lPaccord franco-portugais de 1960 « fai[sai]t droit» «en ce qui concern{ait]
les seules zones mentionnées dans cet accord, à savoir la mer territoriale,
la zone contiguë et le plateau continental» et M. Barberis, comme je l’ai
dit aux paragraphes 3 et 4 ci-dessus, a confirmé et renforcé la position du
Tribunal en déclarant que l’accord «ne fai[sai]t pas droit quant aux eaux
de la zone économique exclusive ou à la zone de pêche».

10. La sentence aurait pu être prononcée sans l’un ou l’autre des deux
membres de phrase cités ci-dessus, laissant ainsi la possibilité d’interpré-
tations différentes. Or, le Tribunal a tenté d’éviter une telle ambiguïté, et
M. Barberis a précisé encore plus la décision déjà sans équivoque du Tri-
bunal dans sa déclaration. Il aurait très bien pu soutenir dans sa déclara-
tion une interprétation selon laquelle la réponse donnée par le Tribunal à
la première des questions susmentionnées pouvait être considérée comme
«partiellement négative». Le fait même que, pour étayer cet argument,
M. Barberis a dû remanier les termes employés parle Tribunal confirme le
caractère exclusivement affirmatif de la réponse effectivement donnée à
cette question. En tout état de cause, son interprétation personnelle n’a
pas pu affecter la décision catégorique du Tribunal, prise à la majorité des
voix (parmi lesquelles celle de M. Barberis était naturellement comprise)
au paragraphe 88 de la sentence, à savoir que l’accord de 1960 «fai[sailt
droit» dans les relations entre la Guinée-Bissau et le Sénégal. En résumé,
la deuxième conclusion de la Guinée-Bissau ne tient pas parce que, dans
la sentence, le Tribunal a répondu pleinement par l’affirmative, par un
vote à la majorité, à la question de savoir si l’accord franco-portugais de
1960 «failsailt droit» et que, par conséquent, aucune réponse à la
deuxième question ne s’imposait.

II. ERREURS COMMISES LORSQUE LE DIFFÉREND A ETE SOUMIS
À LA PROCÉDURE DE RÈGLEMENT

11. Du fait que les autorités diplomatiques de la Guinée-Bissau et du
Sénégal n’ont pas pris en main comme il convient les réelles divergences
de vues et les réels problèmes entre ces deux pays, toute la procédure que

36
SENTENCE ARBITRALE (OP. IND. ODA) 86

ceux-ci ont suivie pour porter leur différend devant le Tribunal arbitral en
1985 puis la présente affaire devant la Cour en 1989 a d’emblée été vouée a
l’échec.

1. Historique du différend

12. Eu égard aux intérêts des deux Etats en matière de pêcheries, la
délimitation des zones économiques exclusives a posé un problème
depuis la fin des années soixante-dix. Le Sénégal et la Guinée-Bissau
avaient obtenu leur indépendance de la France et du Portugal en 1960 et
en 1973 respectivement. Le Sénégal, par une loi du 2 juillet 1976 portant
code de la pêche en mer, telle qu'elle a été modifiée par la loi du 8 février 1985,
a revendiqué «le droit de pêche … dans une zone économique exclusive
qui s’étend sur une largeur de 200 milles marins », c’est-à-dire « dans les
eaux relevant de la juridiction du Sénégal». Le 19 mai 1978, la Guinée-
Bissau a promulgué une loi relative à l'étendue de la mer territoriale et de la
zone économique exclusive, dans laquelle cette dernière était déclarée
s'étendre «à l’intérieur des frontières maritimes internationales jusqu’à
200 milles marins», zone dans laquelle la Guinée-Bissau revendiquait
«des droits exclusifs d'exploration et d'exploitation des ressources biolo-
giques et des ressources naturelles de la mer». La même revendication a
été réaffirmée par la Guinée-Bissau dans la loi du 17 mai 1985 relative à la
délimitation du plateau continental. La ligne de délimitation de la zone
économique exclusive à l’égard des Etats voisins n’était pas spécifiée dans
la législation interne de l’un ou l’autre Etat. Cependant, il était clair que les
prétentions du Sénégal et celles de la Guinée-Bissau sur leurs zones
économiques exclusives se chevauchaient dans certains secteurs et
plusieurs incidents motivés par des conflits entre les deux Etats en matière
de pêcheries se sont produits. Les deux Etats ont poursuivi leurs négocia-
tions diplomatiques.

2. Les carences du libellé du compromis d'arbitrage de 1985

13. En mars 1985, la Guinée-Bissau et le Sénégal, n’ayant pu résoudre
leur différend par voie de négociation, ont décidé de soumettre à l’arbi-
trage «le différend relatif à la détermination de leur frontière maritime »
{préambule du compromis d’arbitrage). Il est évident que les deux Parties,
en parlant de leur «frontière maritime», entendaient inclure dans cette
définition la délimitation des zones économiques exclusives. Or, la ques-
tion de la délimitation des frontières maritimes n’était même pas évoquée
dans la question primordiale et fondamentale qui a en fait été posée au
Tribunal arbitral : le Tribunal a simplement été prié de statuer, conformé-
ment aux normes du droit international, si l’accord de 1960 conclu entre
les puissances coloniales (le Portugal et la France) au sujet de la délimita-
tion des mers territoriales, des zones contiguës et du plateau continental
faisait droit dans les relations entre les deux Etats qui avaient depuis lors
accédé à l’indépendance. Ce n’était qu’en cas de réponse négative à cette

37
SENTENCE ARBITRALE (OP. IND. ODA) 87

question que le Tribunal était prié de déterminer quel était le tracé de la
ligne délimitant les territoires maritimes qui relevaient respectivement des
deux Etats. Eu égard à la question réellement en litige entre les deux Etats,
il est évident que le compromis n’a pas été rédigé de la façon appropriée.
Les Parties auraient dû poser une question qui envisagerait le cas où le
Tribunal arbitral aurait répondu par l’affirmative à la première question.

14. Lors des négociations diplomatiques entre la Guinée-Bissau et le
Sénégal, leurs représentants étaient certainement conscients du fait que
l'accord de 1960, s’il faisait droit, avait défini la délimitation du plateau
continental comme étant la ligne d’azimut 240°. Ils semblent aussi s’être
basés sur la prémisse qu’il devrait y avoir une seule ligne de délimitation
aussi bien pour la zone économique exclusive que pour le plateau conti-
nental, ligne qui pourrait être appelée la frontière maritime. Il semblerait
par ailleurs qu'ils aient dû tenir pour acquise une seconde prémisse, à
savoir que la ligne de délimitation des zones économiques exclusives
(concept nouveau en droit international) devrait coincider avec toute
ligne de délimitation préexistante du plateau continental (concept qui
existait depuis plusieurs décennies). La conjugaison de ces deux
prémisses a apparemment conduit la Guinée-Bissau à penser que, si elle
souhaitait obtenir pour la délimitation des zones économiques exclusives
une ligne orientée entre 270° et 264°, elle devait tout d’abord obtenir que
la ligne d’azimut 240° stipulée en 1960 soit écartée pour le motif que
l'accord franco-portugais de 1960 n'était pas valable. Le Sénégal, en
revanche, convaincu que la ligne orientée à 240° s’appliquerait aussi à la
ligne de délimitation des zones économiques exclusives, semble être
parvenu à la conclusion qu’il lui suffisait de faire fond sur le fait que ledit
accord faisait droit. Aussi n’était-il que naturel et inévitable que les deux
Parties mettent en relief la question de la validité de l’accord de 1960. Mais
le libellé effectivement donné au compromis d’arbitrage n’a de sens que si
l’on suppose — qu'il ait ou non existé déjà une ligne de délimitation du
plateau continental — que les prémisses susmentionnées sous-tendaient,
expressément ou tacitement, la position que les deux gouvernements
avaient adoptée lors des négociations tendant à obtenir le tracé d’une
ligne de délimitation des zones économiques exclusives.

15. Quoi qu’il en soit, tout en ayant manifestement rendu sa sentence
conformément aux termes effectivement utilisés dans le compromis, le
Tribunal arbitral, en 1989, n’a pas réglé le problème réel qui opposait les
deux Etats. En d’autres termes, il n’a pas défini le tracé de la ligne délimi-
tant les zones économiques exclusives relevant respectivement de la
Guinée-Bissau et du Sénégal. Le Tribunal ne peut certainement pas être
blamé pour le fait que la sentence ne mentionne pas cette ligne. Il semble-
rait plutôt, en bref, que les aspects regrettables de la présente affaire sont
imputables au fait que les représentants des deux pays qui avaient été
chargés de rédiger le compromis ont entrepris de le faire sans bien saisir
les incidences des prémisses qu’ils avaient tenues pour acquises à la
lumière de certains concepts essentiels du droit de la mer, particulière-
ment ceux touchant l’interdépendance entre la zone économique exclu-

38
SENTENCE ARBITRALE (OP. IND. ODA) 88

sive et le plateau continental. [ls ont posé au Tribunal arbitral une
question qui s’écartait des réels problèmes, qui avaient trait au droit de la
mer, pour mettre l’accent sur une question préliminaire étroite liée à
l'interprétation des traités.

3. L'insuffisance de l’objet de la présente instance devant la Cour

16. La Guinée-Bissau doit avoir supposé trop hâtivement qu’elle était,
pour reprendre les termes de son conseil, la «partie perdante » devant le
Tribunal arbitral. En fait, la Guinée-Bissau n'était certainement pas la
«partie perdante », alors même qu’elle n’avait pas obtenu, comme elle le
souhaitait manifestement, que les zones économiques exclusives soient
délimitées par une ligne comprise entre les azimuts 270° et 264° : le Séné-
gal (que l’on ne peut certainement pas considérer comme la «partie
gagnante ») n’était pas assuré, pour sa part, que la ligne orientée à 240°,
telle qu’elle était définie dans l’accord de 1960 dans le contexte du plateau
continental, s’appliquerait à la zone économique exclusive. Ayant vu dans
la sentence arbitrale une défaite totale, les autorités compétentes de la
Guinée-Bissau ont été mal inspirées aussi d'introduire devant la Cour, en
1989, une instance demandant à celle-ci de statuer sur la validité de la
sentence. La Guinée-Bissau a jugé bon de poser à la Cour la question de
savoir si la sentence de 1989 (laquelle, en tout état de cause, n’avait pas
réglé le différend) était ou non frappée d’inexistence ou était valable ou
entachée de nullité. Toutefois, quel que soit l’arrêt auquel la Cour aurait
pu parvenir en l’occurrence (en fait, le présent arrêt rejette les conclusions
de la Guinée-Bissau) — autrement dit, même si la Cour avait déclaré la
sentence arbitrale inexistante ou entachée de nullité — les positions de la
Guinée-Bissau et du Sénégal, ou leurs intérêts et leurs droits pour ce qui
est de la frontière des zones économiques exclusives, n’auraient pas pu
s’en trouver affectées.

17. Il me semble par conséquent que, dès qu’il a été soumis à la Cour, le
présent litige n’a guère eu d’objet réel. Les six années qui se sont écoulées
depuis la rupture des négociations diplomatiques tendant à tracer une
ligne de délimitation des zones économiques exclusives, dont le but avait
été simplement de régler les différends en matière de pêche entre les
deux Etats, semblent avoir été purement et simplement gaspillées. Les ques-
tions litigieuses en suspens entre ces deux Etats voisins ont été renvoyées à
leur point de départ et demeurent, en 1991, identiques à ce qu’elles étaient
en 1985. Toutefois, il ne faut pas méconnaître le fait que la sentence a
élucidé un élémént positif, à savoir qu’il existe aujourd’hui entre la
Guinée-Bissau et le Sénégal une ligne loxodromique d’azimut 240° déli-
mitant le plateau continental, et que ce point est confirmé dans le présent
arrét. Telle qu’elle se pose actuellement entre les deux Etats, a la diffé-
rence de la situation qui existait en 1985, la question doit tendre a tracer
une ligne de délimitation des zones économiques exclusives alors qu’il a
été confirmé qu’il existe déja une ligne de délimitation du plateau conti-
nental, c’est-a-dire une ligne d’azimut 240°.

39
SENTENCE ARBITRALE (OP. IND. ODA) 89

III. CONCLUSIONS

1. Le dualisme de la zone économique exclusive et du plateau continental

18. Le nouveau concept de zone économique exclusive donne à l'Etat
côtier
«des droits souverains aux fins d'exploration et d'exploitation ... des
ressources naturelles, biologiques ou non biologiques ... des fonds
marins et de leur sous-sol » (convention des Nations Unies de 1982
sur le droit de la mer, art. 56, par. 1),

alors que, selon le régime existant et établi applicable au plateau continen-
tal, ’Etat côtier exerce «des droits souverains sur le plateau continental
aux fins de son exploration et de l’exploitation de ses ressources natu-
relles» (convention de 1958 sur le plateau continental, art. 2, par. 1;
convention des Nations Unies de 1982, art. 77, par. 1). Si l’on considère
que ce sujet (c'est-à-dire l'exploration des fonds marins et de leur sous-sol
et l'exploitation de leurs ressources naturelles, qu’englobe le concept de
plateau continental) est aujourd’hui totalement remplacé par le nouveau
concept de zone économique exclusive ou méme absorbé par ce dernier, il
peut certainement être souhaitable d’avoir une frontière maritime
uniforme pour la zone économique exclusive et le plateau continental, et il
y a lieu de recommander l’institutionnalisation d’une ligne de délimita-
tion unique entre les Etats voisins pour éviter des conflits dans l’exercice
par différents Etats côtiers de leur juridiction sur la zone maritime, qu’il
s'agisse de la zone économique exclusive ou du plateau continental.
Toutefois, la question de savoir si la zone économique exclusive et le
plateau continental doivent être soumis à un régime uniforme n’a certai-
nement pas reçu une réponse affirmative dans la convention des
Nations Unies de 1982 sur le droit de la mer, comme en témoignent les
dispositions de ladite convention qui autorisent la coexistence des
régimes parallèles de la zone économique exclusive et du plateau conti-
nental. Il convient de noter que le Tribunal arbitral constitué en 1985 par
la Guinée-Bissau et le Sénégal a préféré, comme cela découle implicite-
ment de la sentence et comme l’a dit expressément M. Barberis dans sa
déclaration, ne pas s’écarter du concept de base qui prévoyait la possibi-
lité de soumettre à des régimes parallèles la zone économique exclusive et
le plateau continental.

19. De vives controverses continuent d’entourer la question de lege
ferenda de savoir si la délimitation des zones économiques exclusives
devrait être identique à celle du plateau continental ou, élément plus
fondamental, si le nouveau concept de zone économique exclusive devrait
se substituer au concept traditionnel de plateau continental ou l’absorber
(sauf pour ce qui est de son extension vers la haute mer, dans la mesure où
une zone économique exclusive ne peut pas s'étendre à une distance
supérieure à 200 milles marins de la côte, tandis que le plateau continental
d’un Etat, selon l'interprétation donnée au fameux critère d’« exploitabi-

40
SENTENCE ARBITRALE (OP. IND. ODA) 90

lité » figurant dans la convention de 1958 sur le plateau continental, peut
s’étendre sur une distance plus grande), ou encore si les deux régimes
applicables dans la zone économique exclusive et sur le plateau continen-
tal continueraient d’exister parallèlement entre des Etats voisins, mais sur
la base de lignes de délimitation différentes. Si les deux régimes doivent
être fusionnés alors que le régime applicable au plateau continental a déjà
existé dans la pratique, il restera à répondre à une autre question encore,
qui est de savoir si la ligne de délimitation existante du plateau continental
devrait ou non dicter la ligne à l’intérieur de laquelle s’appliquera le
nouveau régime de zone économique exclusive, ou si une nouvelle ligne
de délimitation des zones économiques exclusives à convenir devrait
automatiquement conduire à revoir la ligne existante applicable au
plateau continental. Un régime uniforme englobant à la fois la zone
économique exclusive et le plateau continental demeurera à établir.

20. Sans prendre aucunement position sur le point de savoir si la
convention des Nations Unies sur le droit de la mer doit déjà être considé-
rée ou non comme faisant partie du droit international existant, je dois
faire observer que cette convention contient en deux endroits des disposi-
tions virtuellement identiques touchant la délimitation des zones en ques-
tion entre Etats voisins, parallèlement pour la zone économique exclusive
et le plateau continental, qui stipulent ce qui suit:

«{lja délimitation [de la zone économique exclusive] [du plateau
continental] entre Etats dont les côtes sont adjacentes ou se font face
est effectuée par voie d'accord conformément au droit international
tel qu’il est visé à l’article 38 du Statut de la Cour internationale de
Justice, afin d'aboutir à une solution équitable» (convention des
Nations Unies sur le droit de la mer, art. 74 et 83).

L'on est ainsi amené à conclure que le tracé de la ligne de délimitation des
zones économiques exclusives ou du plateau continental entre Etats
voisins, ou des deux, est une question qui relève au premier chef de négo-
ciations entre les Etats intéressés. Ce qui constituerait une solution équi-
table peut fort bien être différent dans le cas de la délimitation des zones
économiques exclusives et du plateau continental.

2. Les options qui s'offrent maintenant à la Guinée-Bissau et au Sénégal

21. La Guinée-Bissau et le Sénégal sont certainement libres de suivre,
dans leurs négociations, la thèse (envisagée dans la convention des
Nations Unies de 1982 et suivie par la sentence arbitrale de 1989) selon
laquelle il peut exister parallèlement des régimes séparés pour la zone
économique exclusive et pour le plateau continental et selon laquelle une
ligne de délimitation de leurs zones économiques exclusives peut être
tracée à la lumière des différents facteurs de nature à conduire à une solu-
tion équitable, indépendamment de la ligne existante d’azimut 240° appli-
cable au plateau continental.

22. Les Parties sont cependant libres aussi d’opter ensemble pour une

41
SENTENCE ARBITRALE (OP. IND. ODA) 91

autre thèse, à savoir que les zones économiques exclusives et le plateau
continental devraient être délimitées par une ligne unique. En pareil cas, il
faudra tout d’abord bien comprendre que, si l’on veut qu’une ligne délimi-
tant les zones économiques exclusives soit identique à la ligne existante
délimitant le plateau continental, il n’y aura pas grand-chose, ou rien, à
négocier. Sur la base de cette thèse, la négociation d'une nouvelle ligne de
délimitation des zones économiques exclusives n’aurait de sens que s’il est
entendu que la ligne existante délimitant le plateau continental peut faire
l’objet de modifications ou d’ajustements, selon la nouvelle ligne de déli-
mitation des zones économiques exclusives qui pourra être convenue. La
Guinée-Bissau et le Sénégal doivent bien saisir le fait qu’ils se trouvent
aujourd’hui dans une situation très différente de celle des affaires du
Plateau continental de la mer du Nord (1969) (dans lesquelles la Cour était
invitée à déterminer «les principes et les règles du droit international
applicables à la délimitation entre [l’ Allemagne et les Pays-Bas; l’Alle-
magne et le Danemark] des zones du plateau continental... ») et du Plateau
continental (Tunisie/Jamahiriya arabe libyenne) (1982) (dans laquelle la
Cour était priée de délimiter la «zone du plateau continental» entre ces
deux Etats), ou encore de la situation dans l’affaire de la Délimitation de la
frontière maritime dans la région du golfe du Maine (1984) (dans laquelle le
Canada et les Etats-Unis ont donné à une chambre de la Cour carte
blanche pour leur indiquer «le tracé de la frontière maritime unique»
alors qu'il n’existait aucune ligne de délimitation du plateau continental).

23. Cela étant entendu, et sans préjudice de l'interprétation de la
nouvelle requête soumise à la Cour le 12 mars 1991, j'espère que la
Guinée-Bissau et le Sénégal feront une tentative finale de tracer une ligne
de délimitation de leurs zones économiques exclusives respectives en
pleine connaissance de tous les éléments à prendre en considération et en
ayant à l’esprit que la ligne de délimitation du plateau continental existe
déjà. Pour répéter, il appartiendra aux négociations entre les Parties de
déterminer si des régimes parallèles applicables aux zones économiques
exclusives et au plateau continental devront prévaloir, aboutissant ainsi
au tracé de deux lignes coexistantes, ou, s’il est tracé une seule ligne, quelle
influence sur celle-ci devra conserver la ligne existante de délimitation du
plateau continental, ou encore si cette dernière devrait même être ajustée
ou renépociée.

(Signé) Shigeru Opa.

42
